Title: From Thomas Jefferson to Albert Gallatin, 20 January 1809
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Jan. 20.09.
                  
                  The removal of Williams is approved. has not Gelston been deficient in not giving notice of transactions under his eye, altho’ not within his district?
                  I send you a projet of T. Coxe. I really believe that such an office would at this time be useful, & that he would execute the duties well, to collect even the existing state of manufactures in every state, would enable the legislatures of the Union & the states to foster them more understandingly. but it should not be annexed to the Purveyor of supplies, altho’ it might be given to him.
               